Citation Nr: 1214058	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  04-24 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by memory loss, for purposes of accrued benefits.

2.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a right arm disability, to include neuropathy, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right leg disability other than peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a left hand disability, to include peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, for purposes of accrued benefits.

6.  Entitlement to service connection for a lung disability, to include as secondary to service-connected disabilities, for purposes of accrued benefits.

7.  Entitlement to an increased rating for right hand tendonitis, rated 10 percent disabling, for purposes of accrued benefits.

8.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated 10 percent disabling, for purposes of accrued benefits.

9.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated 10 percent disabling, for purposes of accrued benefits.

10.  Entitlement to an increased rating for residuals of cerebral vascular accident with diminished visual acuity, rated 10 percent disabling, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) from December 2002 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the December 2002 decision, the RO denied entitlement to service connection for right wrist, arm, and leg disabilities.  

In the March 2010 decision, the RO denied entitlement to service connection for a left hand disability and pulmonary fibrosis and denied entitlement to increased ratings in excess of 10 percent for right hand tendonitis, peripheral neuropathy of the right and left lower extremities, and residuals of cerebral vascular accident with diminished visual acuity, all for purposes of accrued benefits.

A timely notice of disagreement with the March 2010 decision was received in April 2010 and a statement of the case was issued in November 2010.  A written statement submitted by the appellant (VA Form 21-4138) in which she requested that all issues listed on the November 2010 statement of the case be forwarded to the Board was received by the RO in March 2011.  This statement was received within a year of an April 2010 letter that notified the appellant of the March 2010 decision.  The appellant's March 2011 statement is construed and accepted by the Board as a substantive appeal in lieu of VA Form 9 as to the issues decided in the March 2010 decision.

In July 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran testified before the undersigned at an October 2006 videoconference hearing at the RO.  Transcripts of the hearings have been associated with his claims folder. 

In January 2007 and March 2008, the Board remanded the right wrist, arm, and leg issues for further development.

In April 2008, the RO granted service connection for peripheral neuropathy of the right lower extremity.

In February 2009, the Board remanded the right wrist, arm, and leg issues for further development.

The Veteran died in January 2010, prior to the promulgation of a decision by the Board as to the issues of entitlement to service connection for right wrist, arm, and leg disabilities.  The appellant subsequently filed a motion with the agency of original jurisdiction (AOJ) to be substituted for the Veteran in the instant appeal as to these issues.  The AOJ granted the appellant's motion and she was substituted as the appellant.

Under 38 U.S.C.A. § 5121A (West Supp. 2011) persons who would be eligible for accrued benefits may be substituted for a veteran who dies during the pendency of an appeal.  Evidence associated with the Veteran's claims file, including his January 2010 death certificate and records showing that he had been granted dependency benefits, reflects that the appellant is his surviving spouse.  As such, she would be eligible for accrued benefits.  Id.  In light of this evidence, and the AOJ's actions, the motion for substitution has been granted.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by memory loss, for purposes of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a right wrist disability, namely carpal tunnel syndrome, that could be attributed to his service-connected diabetes mellitus.

2.  The Veteran had a right arm disability, namely diabetic neuropathy, that could be attributed to his service-connected diabetes mellitus.

3.  The Veteran's right leg disabilities other than peripheral neuropathy of the right lower extremity were not the result of an in-service disease or injury, did not become manifest in service or within a year of service, and were not etiologically related to a service-connected disability.

4.  The Veteran had a left hand disability, namely peripheral neuropathy, that could be attributed to his service-connected diabetes mellitus.

5.  The Veteran's lung disability was not the result of an in-service disease or injury, did not become manifest in service or within a year of service, and was not etiologically related to a service-connected disability.

6.  At the time of his death, the Veteran's right hand tendonitis was manifested by somewhat impaired hand grip and otherwise stable symtomatology.

7.  At the time of his death, the Veteran's neuropathy of the right lower extremity was manifested by moderate sciatic neuritis.

8.  At the time of his death, the Veteran's neuropathy of the left lower extremity was manifested by moderate sciatic neuritis.

9.  At the time of his death, the Veteran's residuals of cerebral vascular accident with diminished visual acuity were manifested by impaired visual acuity and visual fields, with remaining visual fields of 396 degrees in the right eye and 406 degrees in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability, namely carpal tunnel syndrome, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for a right arm disability, namely diabetic neuropathy, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for service connection for a right leg disability other than peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for a left hand disability, namely peripheral neuropathy, for purposes of accrued benefits, are met.  38 U.S.C.A. §§ 1110, 5101(a), 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2011).

5.  The criteria for service connection for a lung disability, for purposes of accrued benefits, are not met.  38 U.S.C.A. §§ 1110, 5101(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2011).

6.  The criteria for a rating in excess of 10 percent for right hand tendonitis, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5101(a), 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.1000, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5216-5230 (2011).

7.  The criteria for an increased 20 percent rating for peripheral neuropathy of the right lower extremity, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1155, 5101(a), 5107(b), 5121 (West 2002); 38 C.F.R. § 3.321(b)(1), 3.1000, 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2011).

8.  The criteria for an increased 20 percent rating for peripheral neuropathy of the left lower extremity, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1155, 5101(a), 5107(b), 5121 (West 2002); 38 C.F.R. § 3.321(b)(1), 3.1000, 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2011).

9.  The criteria for an increased rating for residuals of cerebral vascular accident with diminished visual acuity, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5101(a), 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.1000, 4.1, 4.2, 4.7, 4.10, 4.21, 4.76a, 4.79, 4.124a, Diagnostic Codes (DCs) 6061-6066, 6080-6090, 8008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection for right wrist and arm disabilities and for a left hand disability, for purposes of accrued benefits, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  While certain documents created by, or in the custody of VA, are deemed to be constructively of record, there have been no reports of such evidence in this case.  No reasonable possibility exists that further notice or assistance would aid in substantiating the claims for accrued benefits and any deficiencies of notice or assistance are moot. See 38 U.S.C.A. § 5103A; Wensch, 15 Vet. App. at 368.  

As for the claim for service connection for a right leg disability other than peripheral neuropathy of the right lower extremity, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in January 2005, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a right leg disability on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the January 2005 letter complied with this requirement.

The Veteran substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.

There was a timing deficiency in that the January 2005 and March 2006 letters were sent after the initial adjudication of the claim for service connection for a right leg disability.  This timing deficiency was cured by readjudication of the claim in an April 2006 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings. 

Nevertheless, at both the Veteran's July 2005 DRO hearing and October 2006 Board hearing, the DRO and the undersigned identified the issues on appeal at that time, including entitlement to service connection for a right leg disability, asked the Veteran to identify any additional relevant treatment records that had not yet been obtained, and informed him of the evidence that was necessary to substantiate his claim (i.e., evidence that a current right leg disability was related to service or a service-connected disability).  The Veteran provided testimony as to all treatment received for his right leg disability and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  His statements reflected that there were no outstanding relevant records.  Furthermore, the Board remanded the claim to obtain evidence (i.e., a VA examination) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service private medical records.  The Veteran did not report, the appellant has not reported, and the evidence does not otherwise reflect that the Veteran received any relevant post-service VA medical treatment.  Furthermore, the Veteran was afforded VA examinations for a right leg disability and opinions were obtained as to the etiology of the disability.

In its January 2007, March 2008, and February 2009 remands, the Board instructed the AOJ to ask the Veteran to complete releases to obtain any relevant records of treatment for a right leg disability from Noran Neurology Clinic (Noran) and any other private treatment provider, obtain any relevant private treatment records for which the Veteran had submitted a completed release form, and schedule him for VA examinations to obtain opinions as to the nature and etiology of any right leg disability.  

In a March 2009 letter, the AOJ asked the Veteran to complete the appropriate release forms to obtain relevant treatment records from Noran and any other identified private treatment provider.  The Veteran submitted treatment records from Noran but did not otherwise respond to the March 2009 letter.  In addition, he was afforded VA examinations in March 2007, June 2008, and May 2009 and all appropriate clinical findings and requested opinions were provided.  Thus, the AOJ substantially complied with all of the Board's January 2007, March 2008, and February 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and sarcoidosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Substitution Claims

Right Wrist and Arm

A May 2009 VA examination report reveals that the Veteran was diagnosed as having carpal tunnel syndrome of the right wrist and right upper extremity diabetic neuropathy.  Thus, at the time of the Veteran's death, current right wrist and arm disabilities had been demonstrated.

The only medical opinions as to whether the right wrist and arm disabilities were caused by the Veteran's service-connected diabetes mellitus are those of the physician who conducted the May 2009 VA examination.  He opined that it was likely ("at least as likely as not") that the carpal tunnel syndrome of the right wrist was caused by or a result of diabetes mellitus.  This opinion was based on the fact that both diabetes mellitus and rheumatoid arthritis were risk factors for carpal tunnel syndrome.

The examiner also opined that the right upper extremity diabetic neuropathy was caused by the Veteran's diabetes mellitus.  He reasoned that diabetes resulted in a mixed sensory motor polyneuropathy.

The May 2009 opinions are accompanied by rationales which were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In light of these opinions and resolving reasonable doubt in favor of the appellant, the Board concludes that the criteria for service connection for the currently diagnosed right wrist and arm disabilities, namely carpal tunnel syndrome and diabetic neuropathy, have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

Right Leg Disability Other than Peripheral Neuropathy

Medical records reflect that at the time of the Veteran's death, he had been diagnosed as having various right leg disabilities other than peripheral neuropathy of the right lower extremity.  For example, the June 2008 and May 2009 VA examination reports indicated diagnoses of right hip trochanteric bursitis with mild degenerative changes and right knee mild osteoarthritis with slight sclerosis.  He had also been diagnosed as having rheumatoid arthritis which may have involved joints of the right lower extremity.  

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. However, as his diagnosed right leg disabilities other than peripheral neuropathy are not conditions listed in 38 C.F.R. § 3.309(e), presumptive service connection on the basis of his exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The evidence does not reflect and the Veteran had not reported a continuity of right leg symptomatology since service.  There is no evidence of any complaints of or treatment for right leg problems in his service treatment records and his March 1971 separation examination was normal other than for scars and defective vision.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing arthritis in service and the Veteran had not reported in-service arthritis or arthritis-related symptoms.  Hence, service connection cannot be granted on that basis.

The evidence otherwise indicates that the Veteran's right leg disabilities did not manifest until many years after service.  The first post-service report of a right leg disability is the Veteran's February 2002 claim (VA Form 21-526) in which he reported that right leg problems began in 1999.  The first post-service clinical evidence of a right disability is an August 2002 VA examination report which reflects that the Veteran reported a burning sensation along the lateral aspect of the right thigh and calf and a feeling of tightness and tingling within the muscle group on the palmar surface of the right leg.  He was diagnosed as having, among other things, peripheral vascular disease

There is no clinical or lay evidence of any earlier right leg symptoms following service.

The Veteran primarily contended that his right leg disabilities were secondary to his service-connected diabetes mellitus.  However, the medical opinions of record indicate that no such relationship existed between any of the Veteran's right leg disabilities other than peripheral neuropathy and his diabetes mellitus.

The March 2007 VA examination report includes an opinion that the Veteran's rheumatoid arthritis was not caused or aggravated by his diabetes mellitus.  This opinion was based on the fact that rheumatoid arthritis treatment was not contraindicated or prevented by type II diabetes mellitus and there was no medical data stating that the use of steroid treatments was contraindicated in patients with type II diabetes.  The Veteran had reported that he received several injections of steroids/cortisone to the shoulders and back.  Further, there was no evidence that there was shortening of the Veteran's tendons on examination and no tendon biopsy had been completed.

The physician who conducted the June 2008 VA examination opined that the Veteran's right leg disabilities, diagnosed as right hip trochanteric bursitis with mild degenerative changes and right knee osteoarthritis, were not attributable to his diabetes.  He reasoned that diabetes was not a causative factor for osteoarthritis and was not a risk factor for and did not cause trochanteric bursitis.

The May 2009 VA examination report includes opinions that the Veteran's right hip degenerative changes, right hip trochanteric bursitis, and right knee degenerative changes with slight sclerosis were not caused by or a result of his diabetes mellitus.  The examiner who provided the opinions reasoned that diabetes mellitus was not correlated with degenerative changes of the hip and knee and was not a risk factor for trochanteric bursitis.

In September 2011, a VA physician reviewed the Veteran's claims file and reported that at the time of his death, the Veteran had been diagnosed as having right hip trochanteric bursitis with degenerative changes and right knee osteoarthritis.  He opined that it was not likely ("less likely as not") that the Veteran's diabetes limited his treatment modalities for his diagnosed right leg disabilities.  

This opinion was based on the fact that there was no documentation that the diabetes limited his treatment modalities for his right leg disabilities.  The diabetes would have limited his treatment for rheumatoid arthritis because the medication used for rheumatoid arthritis, such as disease modulators and steroids, would have had a potential impact on the diabetes.  However, the medications that were used to treat his non-rheumatoid arthritis pathology would not have altered the diabetes.  Thus, the diabetes did not limit the treatment for the non-rheumatoid arthritis pathology.

The physician also opined that it was not likely ("less likely as not") that the Veteran's diabetes caused any permanent aggravation or chronic worsening of his rheumatoid arthritis.  He reasoned that there was no documentation of the severity of the diabetes over the previous several years and that there was no documentation that the diabetes prevented certain treatment plans for the Veteran's rheumatoid arthritis.

The physician also opined that it was not likely ("less likely as not") that the Veteran's diabetes limited the treatment modality for his right leg disability or resulted in a permanent or chronic worsening of such disability.  This opinion was based on the fact that there was no documentation that the diabetes limited his range of motion or affected his treatment for right hip bursitis or right knee osteoarthritis.  As of April 2008 and November 2009, he remained on oral medication for diabetes, to include metformin, glimeperide, and Actos.  There was no information concerning the Veteran's diabetic treatment over the previous 2 years or how well it was under control and no documented serial labs hemoglobin A1c's.  Diabetes may affect how one is treated with prednisone, but there was no documentation or statement that the limited use of prednisone affected the Veteran's right leg disability.

The physician further explained that rheumatoid arthritis and diabetes are both systemic diseases.  Rheumatoid arthritis is a long-term autoimmune disease that usually involves chronic inflammation of the joints and surrounding tissues and can lead to erosion of the joints.  Diabetes can complicate musculoskeletal orthopedic issues of various joints, including osteoarthritic joints, due to changes involved in the microvasculature, connective tissue, and peripheral nerves of the joints.  Such problems have been shown to limit joint range of motion, which can also accelerate other problems.  However, there was no documentation that the Veteran's diabetes permanently aggravated his right leg disability or prevented any treatment modality for the disability.  Thus, it was not likely ("less likely as not") that his diabetes permanently aggravated his right leg disability and prevented the modalities of treatment for this disability.

One could not determine how much pain and limited range of motion was due to the rheumatoid arthritis as opposed to the true progression of the degenerative changes associated with osteoarthritis.  Also, a determination could not be made as to how much the diabetes was involved with the Veteran's joint problems.  Overall, there was no documentation that the Veteran's diabetes permanently aggravated his right leg disability.

The March 2007, June 2008, May 2009, and September 2011 opinions are accompanied by detailed rationales which were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran had expressed his belief that his right leg disabilities other than peripheral neuropathy were related to his service-connected diabetes.  However, as a lay person, he lacked the expertise to say that the disabilities were caused or aggravated by the diabetes, as opposed to some other cause.  It would require medical expertise to evaluate the right leg disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. 
§ 3.159(a)(1), (2) (2011).

Although the Veteran had received treatment by medical professionals for his right leg disabilities, none had attributed these disabilities to his diabetes.  Rather, the only medical opinions of record reflect that no such relationship between the right leg disabilities, other than peripheral neuropathy, and the service-connected diabetes existed.

There is no other medical or lay evidence of a relationship between the Veteran's right leg disabilities, other than peripheral neuropathy, and any disease or injury in service, including herbicide exposure, or his service-connected diabetes.  Also, neither the appellant nor her representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's right leg disabilities, other than peripheral neuropathy, had their onset in service or in the year immediately following service, were related to a disease or injury in service, or were caused or aggravated by the service-connected diabetes.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a right leg disability other peripheral neuropathy must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Accrued Benefits Claim

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The appellant contends that she is entitled to accrued benefits because at the time of the Veteran's death there were pending claims for service connection for left hand and lung disabilities and for increased ratings for right hand tendonitis, peripheral neuropathy of the right and left lower extremities, and residuals of a cerebrovascular accident with diminished visual acuity.  The Veteran had submitted a claim with regard to these issues in October 2009.  However, he died in January 2010 prior to adjudication of these issues.

The appellant filed a claim for accrued benefits in March 2010.  Thus, she filed a timely claim for accrued benefits as it was filed within a year of the Veteran's death. The evidence that will be considered by the Board is limited to that which was in VA's possession up to the date of his death in January 2010.

Service Connection Claims

Left Hand Disability

The Veteran's claim for service connection for a left hand disability was originally denied in a January 2005 rating decision as there was no evidence of a current left hand disability.  The Veteran submitted new and material evidence within a year of the January 2005 decision consisting of testimony during the July 2005 hearing which reflects that he reported that he had been diagnosed as having rheumatoid arthritis of the left hand.  See 38 C.F.R. § 3.156(a) (2011).  

As new and material was submitted following the January 2005 rating decision, that decision did not become final and the Veteran's initial claim for service connection for a left hand disability remained pending at the time of his death.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a), (b).

Medical records reflect that the Veteran had been diagnosed as having various left hand disabilities at the time of his death.  For example, an August 2009 letter from Noran indicates that he reported symptoms of peripheral neuropathy, including dysesthetic pain, in his left hand.  He was diagnosed as having diabetic neuropathy.

While there is no clear and direct opinion that the Veteran's left hand neuropathy was caused by his service-connected diabetes, his reported left hand symptoms as well as the August 2009 diagnosis of diabetic neuropathy in essence support the conclusion that his left hand neurological symptoms were caused by the diabetes.  

In light of these facts, the Board concludes that the Veteran's left hand disability, namely peripheral neuropathy, was, at least in part, due to his service-connected diabetes.  There are no medical opinions contrary to this conclusion.  Therefore, resolving reasonable doubt in favor of the appellant, the Board concludes that the Veteran's left hand neuropathy was caused by his service-connected diabetes. Accordingly, service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

Lung Disability

Private treatment records indicate that the Veteran had been diagnosed as having various lung disabilities.  For example, an April 2009 CAT scan (CT scan) report from United Hospital and the August 2009 examination report from Noran indicated diagnoses of pulmonary fibrosis and possible interstitial pneumonitis.  Thus, a current lung disability had been demonstrated at the time of the Veteran's death.

As the Veteran's diagnosed lung disabilities are not conditions listed in 38 C.F.R. 
§ 3.309(e), presumptive service connection on the basis of his exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003).
 
The evidence does not reflect and the Veteran had not reported a continuity of lung symptomatology since service.  There is no evidence of any complaints of or treatment for lung problems in his service treatment records and his March 1971 separation examination was normal other than for scars and defective vision.

The first post-service clinical evidence of a lung disability is a September 2004 examination report from Apple Valley Medical Center which reflects that the Veteran reported a cough and chest tightness.  

There is no clinical or lay evidence of any earlier lung symptoms following service.

The Veteran primarily contended that his lung disability was secondary to medications taken for his service-connected disabilities.  However, the medical evidence of record indicates that no relationship existed between the Veteran's lung disability and any service-connected disability or medications taken for any such disability.

In an April 2009 letter, Mark Stang, M.D. reported that the Veteran had been diagnosed as having rheumatoid arthritis and pulmonary fibrosis.  The rheumatoid arthritis was managed with the use of methotrexate and Remicade.  Rheumatoid arthritis could be associated with fibrosis, as could methotrexate-induced pneumonitis and fibrosis.  Dr. Stang recommended discontinuation of the Veteran's methotrexate due to the possibility of methotrexate-induced pneumonitis.

The August 2009 letter from Noran includes an opinion that the Veteran's pulmonary fibrosis was likely related to the use of methotrexate.  No further explanation or reasoning for this opinion was provided.

The above evidence reflects that the Veteran's lung disability was likely related to his non service-connected rheumatoid arthritis and medications taken for that disability (i.e., methotrexate).  As discussed above, the weight of the evidence (including the opinion of the examiner who conducted the March 2007 VA examination) is against a finding that the Veteran's rheumatoid arthritis had its onset in service or in the year immediately following service, was related to a disease or injury in service, or was caused or aggravated by his service-connected diabetes.

Although the Veteran had contended that his lung disability was related to medications taken for service-connected disabilities, he lacked the expertise as a lay person to say that the disability was caused by any such medications, as opposed to some other cause, and it would require medical expertise to evaluate the lung disability, consider the potential causes, and determine that one was a more likely cause than another.  Thus, the Veteran's opinion is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2).

There is no other medical or lay evidence of a relationship between the Veteran's lung disability and any disease or injury in service, including herbicide exposure, or any service-connected disability, and neither the appellant nor her representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's lung disability had its onset in service or in the year immediately following service, was related to a disease or injury in service, or was caused or aggravated by a service-connected disability.  

As such, reasonable doubt does not arise and the claim for service connection for a lung disability, for purposes of accrued benefits, must be denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the time of his death, the Veteran's service-connected right hand disability was rated under 38 C.F.R. § 4.71a, DCs 5299-5226.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 5299-5226 reflects that there was no diagnostic code specifically applicable to the Veteran's right hand disability, and that this disability was rated by analogy to ankylosis of the long finger under DC 5226.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides in particular, that: 

(1) For the long finger (digit III), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(3)  Evaluation of ankylosis of the long finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

Under DC 5226, a 10 percent rating is warranted for unfavorable or favorable ankylosis of the long finger.  38 C.F.R. § 4.71a, DC 5226.

A note to DC 5226 provides that consideration should also be given to whether a rating as amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Under DC 5229, a 10 percent rating is warranted for limitation of motion of the long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  This is the maximum schedular rating under DC 5229.

As the Veteran died within months after submitting his increased rating claim, the evidence generated during the period on appeal is quite limited and consists only of a December 2009 VA examination report.  The examination report indicates that the Veteran had a history of a right hand trigger finger release surgery and that symptoms of the disability persisted 2-3 times per month.  Examination revealed that there was normal muscle bulk and tone and no fasciculations.  Neurological examination of the right upper extremity indicated that right hand grip was somewhat impaired (4/5), but that sensation to monofilament was normal.  Overall, the Veteran reported that his service-connected right hand disability was stable.

In sum, there is no evidence of any specific symptoms associated with the Veteran's service-connected right hand disability throughout the appeal period.  At the time of his death, he was already in receipt of the maximum possible rating under DCs 5226 and 5229 based on any ankylosis or other limitation of motion of the long finger, by itself (i.e. a maximum 10 percent rating).  See 38 C.F.R. § 4.71a, DCs 5226, 5229.

A higher rating for the service-connected right hand disability based on limitation of motion or ankylosis requires limitation of motion of the thumb, ankylosis of fingers other than the long finger, or ankylosis of both the metacarpophalangeal and proximal interphalangeal joints of a finger.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  

In this case, there is no evidence of any ankylosis or limitation of motion of any fingers during the appeal period. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As explained above, there is no evidence of any limitation of motion or any other symptoms with regard to the right hand.  As for the long finger, the maximum schedular rating for limitation of motion is 10 percent.  When a veteran is in receipt of the maximum schedular evaluation based on limitation of motion, these regulations are not for application.  See Johnston, 10 Vet. App. at 85.

In sum, the symptoms of the Veteran's service-connected right hand disability most closely approximated the criteria for a 10 percent rating under DCs 5216 to 5230 based on limitation of motion.  38 C.F.R. § 4.7.  An increased rating is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5216-5230.

Peripheral Neuropathy of the Lower Extremities

At the time of his death, the Veteran's peripheral neuropathy of the lower extremities was rated under 38 C.F.R. § 4.124a, DC 8520 as paralysis of the sciatic nerve.  Under DC 8520, the following ratings apply: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Private treatment records dated from August to November 2009 reveal that the Veteran reported worsening symptoms of peripheral neuropathy, including constant dysesthetic pain, which had progressed to the legs and feet.  Such symptoms affected the right side more than the left.  He experienced difficulty walking, had a tendency towards falling due to persistent numbness, tingling, and weakness in the lower extremities (especially the feet), and he tired easily.

Examinations revealed that the Veteran exhibited good power and normal movement in all extremities with apparent normal muscle bulk and tone.  There was diffuse peripheral loss of sensation in the lower extremities (more on the right), but he did not exhibit any incoordination and his gait was normal.

The December 2009 VA examination report indicates that the Veteran reported a 5 to 6 year history of intermittent tingling and burning in the feet.  There was also continuous pain and numbness in the feet as well as numbness in the right thigh.  Such symptoms were treated with medication and he used a motorized wheelchair on a daily basis.  

Examination revealed that there was normal muscle bulk and tone and no fasciculations.  Muscle strength associated with hip flexion and knee flexion and extension was somewhat impaired (4/5) bilaterally and muscle strength associated with dorsi/plantar flexion was normal (5/5) bilaterally.  Sensation to monofilament was absent on the right outer thigh (which noted as being not related to diabetes, but more likely related to a back or other condition) as well as from the great toe to 3 inches below the knee and at the great toe bilaterally.  Patella reflexes were normal bilaterally, but Achilles reflexes were somewhat diminished bilaterally.  The Veteran was diagnosed as having peripheral neuropathy of the bilateral lower extremities.

The above evidence reflects that at the time of the Veteran's death, the bilateral peripheral neuropathy of the lower extremities was manifested by pain, numbness, tingling, and weakness in the lower extremities, as well as somewhat impaired muscle strength associated with hip flexion and knee flexion/extension and absent sensation.  All other neurological findings were normal.  

The clinical findings of somewhat impaired muscle strength and absent sensation as well as the Veteran's reported symptomatology most closely approximate the criteria for a 20 percent rating under DC 8520 for moderate incomplete paralysis of the sciatic nerve.  In light of these findings and as the Veteran was competent to report symptoms of his neurological impairment, resolving reasonable doubt in the appellant's favor warrants increased 20 percent ratings for bilateral peripheral neuropathy of the lower extremities.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.21, 4.124a, DC 8520; See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Residuals of Cerebral Vascular Accident

At the time of his death, the Veteran's residuals of cerebral vascular accident with diminished visual acuity were rated under 38 C.F.R. §§ 4.79, 4.124a, DCs 8008-6080.  The use of DCs 8008-6080 reflects that the Veteran's residuals of a cerebral vascular accident were rated as thrombosis of brain vessels under DC 8008 and that the rating assigned was based on visual field defects under DC 6080.  See 38 C.F.R. § 4.27. 

Under DC 8008, thrombosis of brain vessels is rated 100 percent disabling for 6 months.  Thereafter, the residuals of the disability are rated according the appropriate rating criteria, with a minimum rating of 10 percent.  38 C.F.R. § 124a, DC 8008.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Under DC 6080, the following ratings apply:  a 10 percent rating is warranted for concentric contraction of visual field with a remaining field of 46 to 60 degrees unilaterally or bilaterally, 31 to 45 degrees unilaterally, or 16 to 30 degrees unilaterally; a 20 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees unilaterally; a 30 percent rating is warranted for concentric contraction of visual field with a remaining field of 31 to 45 degrees bilaterally or 5 degrees unilaterally; a 50 percent rating is warranted for concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally; a 70 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally; and a 100 percent rating is warranted for concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  38 C.F.R. § 4.79, DC 6080.

Ratings for visual field defects are also provided for complete loss (either bilaterally or unilaterally) of the superior half, inferior half, nasal half, or temporal half of visual field and homonymous hemianopsia.  Id.

As for visual impairment, a 10 percent rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/50 in one eye and 20/40 or 20/50 in the other eye, 20/70 in one eye and 20/40 in the other eye, or 20/100 in one eye and 20/40 in the eye other eye.  A 20 percent rating is warranted when the corrected visual acuity is 20/70 in one eye and 20/50 in the other eye, 20/100 in one eye and 20/50 in the other eye, 20/200 in one eye and 20/40 in the other eye, or 15/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Examination of central visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  Central visual acuity is generally evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(a).

A November 2009 examination report from Noran indicates that the Veteran reported visual changes.  Examination revealed that extraocular movements were intact without nystagmus or ptosis.

A November 2009 VA examination report reveals that the Veteran had unaided distance and near visual acuity in the right eye of 20/80 and 20/60 respectively and unaided distance and near visual acuity in the left eye of 20/60 and 20/100 respectively.  Subjective refraction in the right eye was -0.75, -.50 axis, which resulted in visual acuity of 20/20, -2/6.  Subjective refraction in the left eye was 
-0.25, -.75, axis 108, which resulted in visual acuity of 20/30, -2/5.  A near point add of +2.50 yielded similar near visual acuity.

There was dermatochalasis with substantial eyelid edema, but no other periorbital deformities or ptosis.  Ocular motilities were normal, there was no paresis or pain on movement, diplopia, or strabismus, pupils were equally round and reactive, and there was no afferent papillary defect.  Slit lamp biomicroscopy revealed that the corneal tissue was clear bilaterally and that tear film was adequate in each eye.  However, there were some cataract changes in the posterior capsular area in both eyes and a nuclear sclerosis between 1 and 2+ in each eye.  Intraocular pressure was 22 mmHg in each eye.

The peripheral visual fields were within normal limits.  Visual field loss in the right eye was recorded as follows:  15 degrees temporally (with 70 degrees remaining), 15 degrees down temporally (with 70 degrees remaining), 10 degrees down (with 55 degrees remaining), 0 degrees down nasally (with 56 degrees remaining), 14 degrees nasally (with 46 degrees remaining), 21 degrees up nasally (with 34 degrees remaining), 20 degrees up (with 25 degrees remaining), and 9 degrees up temporally (with 46 degrees remaining).  The total remaining field in the right eye was 396 degrees.  

Visual field loss in the left eye was recorded as follows:  14 degrees temporally (with 71 degrees remaining), 11 degrees down temporally (with 74 degrees remaining), 9 degrees down (with 56 degrees remaining), 0 degrees down nasally (with 50 degrees remaining), 9 degrees nasally (with 51 degrees remaining), 19 degrees up nasally (with 36 degrees remaining), 17 degrees up (with 28 degrees remaining), and 15 degrees up temporally (with 40 degrees remaining).  The total remaining field in the left eye was 406 degrees. 

The right eye had a superior right quadrant defect within the central 10 degrees of vision, but the left eye was normal.  Cup to disc ratio was 0.3 by 0.3 and the AV ratio was 2:3.  There was a slight defect in the retinal nerve fiber layer of the left eye, but the eye was still within normal limits and the macula looked fairly uniform bilaterally.

Overall, the physician who conducted the examination concluded that there was a visual field defect involving the central 10 degrees of the upper right quadrant of the left eye that was secondary to the Veteran's cerebrovascular accident.  There were cataracts which were being accelerated by the Veteran's diabetes and aggravated by his Prednisone use, ocular hypertension which was aggravated by Prednisone use, and dermatochalsis which was aggravated and accentuated by edema.

Initially, the Board notes that the Veteran had been diagnosed as having cataracts, ocular hypertension, and dermatochalsis.  These eye disabilities were not service-connected.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

As the evidence reveals that the symptoms of the Veteran's service-connected and non-service connected eye disabilities could not be distinguished, the Board will attribute all eye symptoms to the Veteran's service-connected residuals of a cerebrovascular accident for the purposes of assessing the severity of that disability.

The evidence recorded during the November 2009 VA examination pertaining to the Veteran's visual acuity is inadequate for rating purposes because only uncorrected visual acuity was recorded.  See 38 C.F.R. § 4.76.  

An increased rating on the basis of impairment of visual field under DC 6080 is also not warranted because there was no complete loss of any visual field meridian and the remaining field in each eye was well in excess of the values provided in DC 6080 which provide for a rating in excess of 10 percent.  38 C.F.R. § 4.79, DC 6080.

Furthermore, there is no evidence of any impairment of ocular or muscle function.  Therefore, the Veteran is not entitled to an increased rating under DC 6090.

Compensation is payable for the combination of service-connected and non-service connected disabilities of the eyes when vision in each eye is rated at 20/200 or less or the peripheral field of vision is 20 degrees or less.  38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. § 3.383(a)(1) (2011).  The Veteran's visual acuity was far better than 20/200 and there was no loss of peripheral field of vision.  Hence, an increased rating based on the non-service connected eye disabilities is not warranted. 

There is no evidence that the Veteran experienced any other residuals of a cerebrovascular accident at the time of his death.  Thus, he was in receipt of the maximum possible rating under DC 8008 based on any of his residuals of thrombosis of brain vessels, by themselves (i.e., a minimum 10 percent rating).  See 38 C.F.R. § 4.124a, DC 8008.

Thus, the evidence is against a finding that at the time of the Veteran's death, the residuals of cerebral vascular accident with diminished visual acuity met or approximated the criteria for a rating in excess of 10 percent at any time during the appeal period.   Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's right hand tendonitis, peripheral neuropathy of the lower extremities, and residuals of cerebral vascular accident with diminished visual acuity.  The symptoms of his disabilities were impaired hand grip, leg and foot pain, numbness, weakness, tingling, and diminished reflexes in the lower extremities, and visual impairment.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that following service, the Veteran was employed as a truck driver and in electronic repair for a school system on a full time basis.  Although accommodations were made so that he could do more work sitting down and he missed some time from work due to medical appointments, he was employed full time with the school system throughout the entire appeal period and also worked on the weekends as a disc jockey at weddings.  

Further, the examiner who conducted the December 2009 VA examination opined that the Veteran was able to work in his chosen profession with modification of duties due to non service-connected disabilities and that overall, he was able to perform substantially gainful employment.

As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to service connection for a right wrist disability, namely carpal tunnel syndrome, is granted.

Entitlement to service connection for a right arm disability, namely diabetic neuropathy, is granted.

Entitlement to service connection for a right leg disability other than peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for a left hand disability, namely diabetic neuropathy, for purposes of accrued benefits, is granted.

Entitlement to service connection for a lung disability, for purposes of accrued benefits, is denied.

Entitlement to an increased rating for right hand tendonitis, for purposes of accrued benefits, is denied.

Entitlement to an increased 20 percent rating for peripheral neuropathy of the right lower extremity, for purposes of accrued benefits, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an increased 20 percent rating for peripheral neuropathy of the left lower extremity, for purposes of accrued benefits, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an increased rating for residuals of cerebral vascular accident with diminished visual acuity, for purposes of accrued benefits, is denied.


REMAND

In the November 2010 statement of the case, the AOJ denied a petition to reopen a claim for service connection for a disability manifested by memory loss, for purposes of accrued benefits.  In her March 2011 statement (VA Form 21-4138), the appellant stated that she wished to appeal all issues listed in the November 2010 statement of the case to the Board.  As the petition to reopen the claim for service connection for a disability manifested by memory loss, for purposes of accrued benefits, was first denied in the statement of the case, the appellant's March 2011 statement is considered a notice of disagreement with that decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by memory loss, for purposes of accrued benefits.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


